dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-198-CV



ROSEMARY SMITH, BRADY SMITH, 				      APPELLANTS

AND DONNA HUBBARD, INDIVIDUALLY 

AND AS PERSONAL REPRESENTATIVE 

OF THE HEIRS AND ESTATE OF DORMAN 

SMITH, DECEASED
 



V.



BONDEX INTERNATIONAL, INC., RPM, INC
.			         APPELLEES

AND KELLY-MOORE PAINT COMPANY, INC.

----------

FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Joint Motion To Dismiss Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of appellants Rosemary Smith, Brady Smith, and Donna Hubbard, Individually and as Personal Representative of the Heirs and Estate of Dorman Smith, Deceased as against appellees Bondex International, Inc. and  RPM, Inc. 
See 
Tex. R. App. P.
 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “Rosemary Smith, Brady Smith, and Donna Hubbard, Individually and as Personal Representative of the Heirs and Estate of Dorman Smith, Deceased v. 
Kelly-Moore Paint Company, Inc
.”

Costs of this appeal shall be paid by the party incurring the same, for which let execution issue.



PER CURIAM	





PANEL:  LIVINGSTON, MCCOY, and MEIER, JJ.



DELIVERED:  July 30, 2009    

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.